68 F.3d 456
Metropolitan Pittsburgh Crusade for Voters, Thomas B. Smith,Florence Bridges, Roy A. Holmes, Reginald D. Plato, Issac J.Saxon, Claude J. Jones, Isaac Wade, Ronald L. Suber,Marshall Ross Citizens' Committee for Full and Fair Empowermentv.City of Pittsburgh, Penna., Richard Caliguiri, Mayor, EugeneDepasquale, Ben Woods, Mark Pollock, Sophie Masloff,Michelle Maddoff, Richard Givens, Stephen Grabowski, JackWagner, James O'Malley, Members of Pittsburgh City
NO. 94-3477
United States Court of Appeals,Third Circuit.
Sept 19, 1995

Appeal From:  W.D.Pa., No. 86-cv-00173,
Ziegler, J.,

Appealing after remand 964 F.2d 244

1
AFFIRMED.